Citation Nr: 0702131	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for right arm 
shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 20, 
2006, which vacated a March 2006 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a January 2002 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected right arm wound residuals 
are manifested by no more that a moderate injury to Muscle 
Group V with pain in the area of retained foreign body.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
arm wound residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in August 2001 and March 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also found that the VCAA notice requirements applied to 
all elements of a claim.  The notice requirements pertinent 
to the issue on appeal addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background

The appellant asserts, in essence, that his right arm 
disability is more severely disabling than indicated by the 
current rating.  He reported he experienced chronic pain in 
the right upper arm and that he was forced to take an early 
retirement from the postal service because he was unable to 
perform the duties of his job. 

Service medical records include the pre-induction Report of 
Medical History dated in December 1967, completed and signed 
by the veteran, wherein he stated that he was left-handed.  
Service medical records indicate that sometime prior to July 
15, 1969, the veteran sustained a fragment wound to the right 
arm.  The specific nature of the wound and any treatment 
received at that time was not disclosed in the available 
service medical records.  In the June 1970 Report of Medical 
History obtained in conjunction with his separation from 
service, the veteran again indicated the he was left-handed.

A December 1970 VA medical examination revealed a well-
healed, non-tender, moveable elliptical scar of good quality.  
The scar was described as one inch long and four inches above 
the right elbow.  Range of motion of the shoulder and elbow 
were well preserved and all exercises were performed without 
discomfort.  A December 1970 X-ray report revealed metallic 
fragments within the soft tissues superimposed upon the mid-
humeral diaphysis.  At least one of these was noted to have 
remained superimposed upon bone structure.  It was also noted 
that the veteran was left-handed.

In January 1971, the veteran was awarded service connection 
and a 10 percent rating for residuals of fragment wound of 
the right arm with retained foreign body, Muscle Group VI.  
No discussion as to how Muscle Group VI was selected for 
rating was provided.

VA outpatient treatment records dated in April 2000 noted the 
veteran was left-handed.  Treatment in April 2000 for 
cervical spondylosis with muscle strain and probable right 
shoulder tendinitis noted the veteran's right triceps muscle 
belly was tender to palpation.  A piece of shrapnel over the 
distal end of the deltoid near the insertion was palpable.  

On VA scars examination in September 2001 the veteran 
complained of a retained foreign body in the right arm with 
pain in the scar when he moved 90 degrees or bent his elbow.  
The right arm scar was described as on the anterior surface 
of the arm and 2 centimeters (cm) to 1.25 cm into muscle 
deep.  The scar was mobile and nontender.  The injury was 
identified as into Muscle Group V and the examiner noted 
there was some limitation of function due to pain in Muscle 
Group V.  The September 2001 VA orthopedic examination noted 
X-rays of the right humerus revealed multiple metallic 
foreign body densities.  The veteran complained of pain in 
the right shoulder at the end-stage of all movements.  Right 
shoulder flexion was to 164 degrees, abduction was to 168 
degrees, external rotation was to 62 degrees and internal 
rotation was to 74 degrees.  Regarding the elbow, flexion was 
to 145 degrees, supination was to 85 degrees, and pronation 
was to 80 degrees.  The examiner noted the retained foreign 
body in Muscle Group V was not involved in right shoulder 
movement, but that the veteran did have occasional pain in 
right elbow flexion.  It was also noted the veteran was 
right-handed.

VA examination in September 2005 noted an X-ray report 
revealed that in 2001 there were multiple metallic foreign 
body fragments in the area of the humerus.  The examiner 
stated that there was "retained foreign body in group V 
muscles" and noted there was "some pain in the right arm 
muscle group V, which appears to be in the muscle group V to 
VI."  The scar to the anterior surface of the right arm was 
described as 2 cm long and into .25 cm muscle deep.  The scar 
appeared to be in between the biceps and triceps on the 
medial muscle.  The final diagnoses included "[s]hrapnel 
wound of the right arm with retained foreign bodies, muscle 
group VI."  The examiner noted the veteran's right arm wound 
residuals did not appear to be the veteran's right upper 
extremity problem which was more in the shoulder, but that he 
did have some minimal pain, weakness, and fatigability.  It 
was also noted the veteran was right-handed.  

In its October 2006 order the Court, in essence, found the 
Board had failed to address whether separate ratings were 
warranted for injuries to Muscle Groups V and VI.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2006).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

530
5
Group V
Rating


Dominant
Non-
dominant

Function: Elbow supination (1) 
(long head of biceps is stabilizer 
of shoulder joint); flexion of 
elbow (1, 2, 3).  
Flexor muscles of elbow: 
1.	biceps;
2.	brachialis;
3.	brachioradialis.



Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5305 (2006).

530
5
Group VI
Rating


Dominant
Non-
dominant

Function: Extension of elbow (long 
head of triceps is stabilizer of 
shoulder joint).
Extensor muscles of elbow: 
1.	Triceps;
2.	anconeus.



Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5306 (2006).

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-
the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  
In Butts v. Brown, 5 Vet. App. 532, 539 (1993), the Court 
held that VA's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence.  

In this case, as a preliminary matter the Board finds that 
the persuasive evidence of record demonstrates the veteran is 
left-handed and that his right arm injury involves his non-
dominant arm.  He was noted to have been left-handed in the 
December 1967 pre-induction Report of Medical History and 
June 1970 separation Report of Medical History, on VA 
examination in March 1970, and during VA treatment in April 
2000.  In fact, the service medical history reports were 
completed by the veteran and in signing the report he 
attested to the accuracy of the information provided.  There 
is no indication as to the source of information referring to 
the veteran as right-handed in the September 2001 and 
September 2005 VA examination reports, but the Board finds 
these reports to be erroneous as to this fact.

The Board also finds that the January 1971 rating decision 
noting Muscle Group VI as the injured muscles group was not 
based upon established evidence and was apparently selected 
by approximation.  While service-connected disabilities and 
ratings in effect for 20 years or more are protected, the 
selection of diagnostic codes or applicable rating criteria 
are not protected and may be appropriately revised if the 
action does not result in the reduction of compensation 
payments.  See 38 C.F.R. §§ 3.951, 3.957 (2006); Butts, 5 
Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).  The evidence 
of record in January 1971 demonstrated residuals of a right 
arm wound, a disability, with no specific medical 
identification of the Muscle Group involved.  The evidence 
presently of record, however, is persuasive of only one 
significant muscle injury to the veteran's right upper arm 
and that the injury involved Muscle Group V.  There is only 
one scar to the right upper arm and the X-ray examination 
findings only identify a significant retained fragment to 
Muscle Group V.  The Board finds the specific September 2001 
examination findings as to the involvement of Muscle group V 
based upon review of the X-rays and limitation of elbow 
flexion are persuasive.  

It is also significant to note that the September 2005 
examiner found X-ray reports showed "retained foreign body 
in group V muscles" and merely referred to Muscle Group VI 
in the context of there appearing to be some pain in the 
"muscle group V to VI."  The specific findings as to injury 
and retained foreign body to Muscle group V are consistent 
with the September 2001 VA examiner's opinion and the Board 
finds the examiner's final diagnoses reference to "muscle 
group VI" was erroneous.  The Court has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of a 
specific disability as a result of an additional injury to 
Muscle Group VI, a separate rating is not warranted.  The 
associated scar is also not shown to warrant an additional 
rating (not tender, not sufficiently large).  See 38 C.F.R. 
§ 4.118 (2006).

The medical evidence of record demonstrates that the 
veteran's present symptoms attributable to his residuals of a 
right arm wound are retained metallic foreign bodies in 
Muscle group V and pain in the area where the shrapnel is 
retained.  The veteran's main problem was noted to have been 
with his right shoulder and decreased range of motion which 
was found to be unrelated to the service-connected muscle 
injury.  The evidence of record demonstrates the symptoms and 
objective findings in this case are indicative of no more 
than moderate muscle disability.  Therefore, the Board finds 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected right arm shell fragment wound 
residuals is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for right arm 
shell fragment wound residuals is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


